DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              GERALD NAICO,
                                Appellant,

                                     v.

                      CITY OF DELRAY BEACH,
                             Appellee.

                              No. 4D17-3098

                               [July 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502015CA005784XXXXMB-AD.

   Christopher A. Haddad of Law Office of Christopher A. Haddad, West
Palm Beach, for appellant.

   Lawonda R. Warren, Assistant City Attorney, Police Legal Advisor,
Office of the City Attorney, Delray Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.